Exhibit 99.1 Crexendo Reports Second Quarter 2014 Financial Results PHOENIX, AZ—(Marketwired – August 6, 2014) Crexendo, Inc. (NYSE MKT:EXE), a hosted services company that provides hosted telecom services, website services, website development software and broadband internet services for businesses and entrepreneurs, today reported financial results for the second quarter of 2014. Financial highlights for Crexendo’s 2014 second quarter Consolidated revenue for the second quarter of 2014 decreased 34% or $929,000 to $1.8 million compared to $2.7 million for the second quarter of the prior year. Consolidated operating expenses for the second quarter of 2014 decreased 15% to $3.4 million compared to $4.0 million for the second quarter of the prior year. Net loss for the second quarter of 2014 of $(1.5) million or $(0.13) per diluted common share, compared to net loss of $(1.1) million or $(0.10) per diluted common share for the second quarter of the prior year. As of June 30, 2014, we have cash and cash equivalents, including restricted cash, of $3.2 million compared to $3.6 million as of December 31, 2013. Cash used for operations of $(934,000) for the second quarter of 2014 compared to $(585,000) for second quarter of the prior year.Cash used for investing activities for the second quarter of 2014 of $(196,000) compared to cash provided by investing activities of $57,000 for the second quarter of the prior year. Cash used for financing activities for the second quarter of 2014 of $(18,000) compared to cash provided by financing activities of $6,000 for the second quarter of the prior year. Segment Results The Company has two operating segments, which consist of Hosted Telecom Services andWeb Services.Effective April 1, 2014, the Company changed its reporting segments to report the StoresOnline and Crexendo Web Services business units as one reportable segment.The Company revised its segment reporting to reflect changes in how the Chief Operating Decision Maker (CODM) internally measures performance and allocates resources.Segment operating results for the prior year has been revised to conform to current year segment operating results presentation and disclosures. Hosted Telecom Services Revenue for the second quarter of 2014 increased 96% to $963,000 compared to $491,000 for the second quarter of the prior year. Hosted Telecom Services backlog, which is anticipated to be recognized within the next thirty-six months, was $8.4 million at June 30, 2014 compared to a backlog of $4.3 million at June 30, 2013. Total Hosted Telecom Services segment operating expenses for the second quarter of 2014 increased 34% to $2.3 million compared to $1.7 million for the second quarter of the prior year. Total Hosted Telecom Services segment loss before income taxes for the second quarter of 2014 increased 8% to $(1.4) million compared to $(1.3) million for the second quarter of the prior year. Web Services Revenue for the second quarter of 2014 decreased 62% to $845,000, compared to $2.3 million for the second quarter of the prior year.We anticipate that our revenue from our web service segment will continue to decline due to our strategic decision to limit our provision of web services to our enterprise-sized customers.As a result of this shift in focus, our backlog has decreased to $117,000 at June 30, 2014 compared to $1.2 million at June 30, 2013. This shift in focus will allow us toconcentrate on our Hosted Telecom Services segment and concentrate on our website development software platform and web hosting services. 1 Total Web Services segment operating expenses for the second quarter of 2014 decreased 53% to $1.0 million compared to $2.2 million for the second quarter of the prior year. TotalWeb Services segment loss before income taxes for the second quarter of 2014 increased 181% to $(126,000) compared to income before income taxes of $155,000 for the second quarter of the prior year. Steven G. Mihaylo, Chief Executive Officer, commented “We made a strategic decision with the internal sales force to concentrate on larger enterprise sales. We have severallarge sales thatwe believe will close this quarter. Larger enterprise sales have a far more complicated sales process and take far longer than smaller sales, but provide substantial strategic benefits in the long term and avoid channel conflict with ourdealers. We believe that the dealer network will be able to provide the smaller sales, and despite our strongest sales quarter by the dealer network, we have not yet had the traction we were hoping for. Although I see great progress in the dealer network it is not fully matured, we are working on that daily and I expect to see much better results in the next several quarters. Additionally, Crexendo’s engineering team is working diligently with our contract manufactures to bring the cost of our end-points down. We expect a substantial decrease in the cost of goods sold in the fourth quarter and further cost reductions in 2015.” Mihaylo added “With all that said I do see great progress. We have done a good job of reducing costs, and streamlining the sales force. The dealer network continues to attract highly qualified dealers and should grow substantially. Our products and services continue to gain market acceptance and we believe we provide substantial value to SMEenterprise customers. The Company is reviewing strategic financing options which we believe will provide long term stability and enable us to continue to grow the business both organically and by strategic acquisitions. I continue to not only say I believe in the Company but support that belief by my actions, in the 10Q we have filed today, you will see I have continued to agree to provide backstop financing to the Company if that becomes necessary. My belief however is that we are seeing good progress and that we should continue to improve our results and continue on the road to profitability and long term growth. Conference Call The Company is hosting a conference call today, August 6, 2014 at 5:00 PM EST. The telephone dial-in number is 888-364-3109 for domestic participants and 719-457-2697 for international participants. The conference ID to join the call is 9133256.Please dial in five to ten minutes prior to the beginning of the call at 5:00 PM EST. About Crexendo Crexendo is a hosted services company that provides hosted telecommunications services, hosted website services, website development software and broadband internet services for businesses and entrepreneurs. Our services are designed to make enterprise-class hosting services available to small, medium-sized and enterprise-sized businesses at affordable monthly rates. Safe Harbor Statement This press release contains forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for such forward-looking statements. The words "believe," "expect," "anticipate," "estimate," "will" and other similar statements of expectation identify forward-looking statements. Specific forward-looking statements in this press release include information about Crexendo (i) closing several enterprise sales this quarter; (ii) larger enterprise sales beinga far more complicated sales process and take far longer than smaller sales; (iii) enterprise salesprovidingsubstantial strategic benefits in the long term and avoid channel conflict with dealers; (iv) believing that the dealer network will be able to provide the smaller sales; (v) seeing great progress in the dealer network; (vi) the dealer network has not fully matured;(vii) workingdaily on the dealer network and expectingto see much better results in the next several quarters (viii) engineering teamworking diligently with our contract manufactures to bring the cost of our end-points down; (ix)expectinga substantial decrease in the cost of goods sold in the fourth quarter and further cost reductions in 2015; (x) seeing great progress having done a good job of reducing costs, and streamlining the sales force; (xi) the dealer network continuingto attract highly qualified dealers which should grow substantially; (xii) products and services continuing to gain market acceptance and provide substantial value too small to enterprise customers; (xii) reviewing strategic financing options which will provide long term stability and enable the Companyto continue to grow the business both organically and by strategic acquisitions and (xiii) seeing goodprogress and that we should continue to improve our results and continue on the road to profitability and long term growth For a more detailed discussion of risk factors that may affect Crexendo’s operations and results, please refer to the company's Form 10-K for the year ended December 31, 2013 and 10Q for the period ended March 31, 2014 and June 30, 2014.These forward-looking statements speak only as of the date on which such statements are made, and the company undertakes no obligation to update such forward-looking statements, except as required by law 2 CREXENDO, INC.AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except par value and share data) June 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Restricted cash Trade receivables, net of allowance of doubtful accounts of $95 as of March 31, 2014 and $163 as of December 31, 2013 Inventories Equipment financing receivables 94 Income taxes receivable 43 55 Prepaid expenses and other Total Current Assets Certificate of deposit Long-term trade receivables, net of allowance of doubtful accounts of $23 as of March 31, 2014 and $37 as of December 31, 2013 94 Long-term equipment financing receivables Property and equipment, net Deferred income tax assets, net Intangible assets Goodwill 75 Long-term prepaid rent - Other long-term assets 43 Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ 27 $ Accrued expenses and other Deferred income tax liability Deferred revenue, current portion Contingent consideration 51 Total Current Liabilities Deferred revenue, net of current portion 94 Other long-term liabilities - Total Liabilities Stockholders' Equity: Preferred stock, par value $0.001 per share - authorized 5,000,000 shares; none issued - - Common stock, par value $0.001 per share - authorized 25,000,000 shares;11,142,197 shares outstanding as of March 31, 2014 and 10,801,315 shares outstanding as of December 31, 2013 11 11 Additional paid-in capital Contingent consideration 59 Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 3 CREXENDO, INC. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except per share and share data) Three Months Ended June 30, Six Months Ended June 30, Revenue $ Operating expenses: Cost of revenue Selling and marketing General and administrative Research and development Total operating expenses Loss from operations ) Other income (expense): Interest income 37 85 Other income (expense), net 45 ) 74 ) Total other income, net 82 Loss before income tax provision ) Income tax (provision) benefit ) 26 ) Net loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic Diluted 4 CREXENDO, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) Three Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Lease abandonment - ) Depreciation and amortization Expense for stock options granted to employees Change in uncertain tax positions - ) Gain on disposal of property and equipment (1 ) - Amortization of deferred gain ) - Change in fair value of contingent consideration 3 - Changes in assets and liabilities: Trade receivables Equipment financing receivables ) ) Inventories 40 Income taxes receivable 12 Prepaid expenses and other ) ) Amortization of prepaid rent - Other long-term assets 76 2 Accounts payable, accrued expenses and other 38 ) Deferred revenue ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Redemption of certificate of deposit - Release of restricted cash 5 - Acquisition of property and equipment (3 ) ) Sale of property and equipment - Acquistion of PBX Central - ) Acquisition of One Stop Voice ) - Purchase of long-term investment (1
